Case 1:20-cv-01202-CFC-JLH Document 19 Filed 02/05/21 Page 1 of 5 PageID #: 306




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE


DIVX, LLC,

               Plaintiff,
                                                          C.A. No. 20-1202-CFC-JLH
        v.

LG ELECTRONICS INC., LG ELECTRONICS
U.S.A., INC. and REALTEK
SEMICONDUCTOR CORP.,

               Defendants.


                                    MEMORANDUM ORDER

         Pending before the Court is Plaintiff’s Motion for Alternate Service pursuant to Federal

 Rule of Civil Procedure 4(f)(3). (D.I. 16.) Plaintiff’s motion is GRANTED.

        Plaintiff filed a complaint alleging patent infringement against defendants LG Electronics

 Inc., LG Electronics U.S.A., Inc., and Realtek Semiconductor Corp. (“Realtek”) on September 9,

 2020. (D.I. 1.) According to the complaint, Realtek is a Taiwanese corporation with a principal

 place of business in Taiwan. (Id. ¶ 8.) The record before the Court reflects that Realtek is currently

 involved in an ITC investigation concerning the same patents at issue in this action. (D.I. 17 ¶ 3.)

 Realtek is represented in the ITC investigation by K&L Gates LLP, and its lead counsel is

 Theodore Angelis (“Realtek’s ITC counsel”). (Id.) In that action, Realtek has requested discovery

 from Plaintiff, responded to discovery requests propounded by Plaintiff, and participated in meet

 and confers. (Id. ¶ 13.)

        On October 14, 2020, Plaintiff requested that the Clerk serve Realtek with the complaint

 and summons in this case via mail, in accordance with Rule 4(f)(2)(C)(ii). (D.I. 8.) That same

 day, the Clerk sent a copy of the complaint and summons to Realtek by registered mail. (D.I. 10.)
Case 1:20-cv-01202-CFC-JLH Document 19 Filed 02/05/21 Page 2 of 5 PageID #: 307




 On November 12, 2020, the mailing was returned to the Clerk, and it appears that it may have been

 refused by the recipient. (D.I. 12; D.I. 14; D.I. 17 ¶ 14.)

        Meanwhile, on October 23, 2020, Plaintiff was informed by Realtek’s ITC counsel that it

 was authorized to enter into a waiver of service agreement on behalf of Realtek with respect to this

 action. (D.I. 17 ¶ 7.) Realtek’s ITC counsel also stated that Realtek would be represented in this

 action by Robert Benson of the law firm Orrick Herrington & Sutcliffe LLP.

        On October 23, 2020, Plaintiff sent an e-mail to Realtek’s ITC counsel setting forth the

 terms of the agreement. (Id., Ex. 2.) Mr. Benson was copied on the e-mail. (Id.) On October 29,

 Plaintiff sent a “draft stipulation of waiver and extension for the DivX district court action,” and

 Mr. Benson responded that he would “connect with our local counsel and circulate any further

 edits from our end by tomorrow morning.” (Id., Ex. 3.) On November 3, however, Plaintiff was

 informed via e-mail that “there is no longer an agreement regarding service in the District Court

 action brought by DivX” and that “Realtek’s position is that service of process must be

 accomplished through letters rogatory.” (Id. ¶ 12, Exs. 5, 6.) In response to a November 21 inquiry

 from Plaintiff, Mr. Benson stated on November 23 that he was “not authorized to appear in this

 action or take any position on [a motion for alternate service] at this time.” (Id. ¶ 15, Ex. 7.)

        On December 2, 2020, Plaintiff filed a Motion for Alternate Service pursuant to Rule

 4(f)(3). (D.I. 16.) Plaintiff requests that the Court order that service of the complaint and

 accompanying documents be made via e-mail on Realtek’s ITC counsel and Mr. Benson.

        Federal Rule of Civil Procedure 4 sets forth the requirements for service of process. Fed.

 R. Civ. P. 4. Rule 4(h)(2) authorizes service on a foreign corporation “in any manner prescribed

 by Rule 4(f) for serving an individual, except personal delivery under (f)(2)(C)(i).” Fed. R. Civ.

 P. 4(h)(2). Rule 4(f), in turn, states the following:



                                                   2
Case 1:20-cv-01202-CFC-JLH Document 19 Filed 02/05/21 Page 3 of 5 PageID #: 308




                        (f) Serving an Individual in a Foreign Country. Unless
                federal law provides otherwise, an individual . . . may be served at a
                place not within any judicial district of the United States:

                                 (1) by any internationally agreed means of service
                         that is reasonably calculated to give notice, such as those
                         authorized by the Hague Convention on the Service Abroad
                         of Judicial and Extrajudicial Documents;

                                 (2) if there is no internationally agreed means, or if
                         an international agreement allows but does not specify other
                         means, by a method that is reasonably calculated to give
                         notice:

                                        (A) as prescribed by the foreign country’s
                                law for service in that country in an action in its
                                courts of general jurisdiction;

                                       (B) as the foreign authority directs in
                                response to a letter rogatory or letter of request; or

                                       (C) unless prohibited by the foreign country’s
                                law, by:

                                        ...

                                               (ii) using any form of mail that the
                                        clerk addresses and sends to the individual
                                        and that requires a signed receipt; or

                         (3) by other means not prohibited by international
                         agreement, as the court orders.

 Fed. R. Civ. P. 4(f).

        Plaintiff seeks to proceed under (f)(3). 1 Pursuant to (f)(3), the Court may order that service

 be made by any means not prohibited by an international agreement, as long as the chosen means



        1
            As Plaintiff points out, Taiwan and the United States have not signed or entered into any
 treaties or agreements regarding service of process from the United States courts, so subsection
 (f)(1) is inapplicable. See, e.g., Asia Cube Energy Holdings, Ltd. v. Inno Energy Tech Co., No. 20-
 CV-6203 (AJN), 2020 WL 4884002, at *2–3 (S.D.N.Y. Aug. 17, 2020) (“Taiwan is not a party to
 the Hague Convention or to any other treaty or agreement with the United States regarding service
 of process.” (internal marks and citation omitted)); see also U.S. Dep’t of State, Judicial Assistance
                                                   3
Case 1:20-cv-01202-CFC-JLH Document 19 Filed 02/05/21 Page 4 of 5 PageID #: 309




 satisfies the due process requirement of being “reasonably calculated” to apprise the parties of

 interest of the action. In re Heckmann Corp. Sec. Litig., No. 10-378-LPS-MPT, 2011 WL

 5855333, at *3 (D. Del. Nov. 22, 2011); see also Asia Cube, 2020 WL 4884002, at *2–3.

        The undersigned is unaware of any international agreement that prohibits service of process

 on a Taiwanese corporation via e-mail to its U.S. counsel, and it appears that there isn’t any. See

 n.1, supra. In addition, having examined the record before the Court, I find that service via e-mail

 to Realtek’s ITC counsel—who is actively defending Realtek in an ITC matter involving the same

 patents—and Mr. Benson—who the record suggests has already been contact with Realtek

 regarding the complaint in this action—are “reasonably calculated” to inform Realtek about this

 action. See Knit With v. Knitting Fever, Inc., No. 08-4221, 2010 WL 4977944, at *5 (E.D. Pa.

 Dec. 7, 2010) (e-mail service on foreign defendants’ U.S. counsel comported with due process

 where the defendants were in “regular contact with their counsel”); see also Asia Cube, 2020 WL

 4884002, at *3 (e-mail service comported with due process where the record suggested that the

 defendant would likely receive the summons and complaint). I also find that proceeding with e-

 mail service under Rule 4(f)(3) is particularly appropriate here, as Plaintiff has already made

 reasonable efforts to effectuate service on Realtek.




 Country Information: Taiwan (last updated Nov. 15, 2013), https://travel.state.gov/
 content/travel/en/legal/Judicial-Assistance-Country-Information/Taiwan.html.
         Plaintiff has also attempted, unsuccessfully, to serve Realtek pursuant to subsection
 (f)(2)(C)(ii), as described above.
                                                  4
Case 1:20-cv-01202-CFC-JLH Document 19 Filed 02/05/21 Page 5 of 5 PageID #: 310




        NOW, THEREFORE, IT IS HEREBY ORDERED:

        Plaintiff DivX, LLC’s Motion for Alternate Service (D.I. 16) is GRANTED. Plaintiff may

 serve the summons and complaint on Defendant Realtek via e-mail(s) to (1) Realtek’s ITC counsel,

 including Theodore Angelis of K&L Gates LLP, and (2) Robert Benson of Orrick Herrington &

 Sutcliffe LLP.




 Dated: February 5, 2021                            ___________________________________
                                                    Jennifer L. Hall
                                                    UNITED STATES MAGISTRATE JUDGE




                                                5
